 MINI-CIRCUITS LABORATORYScientific Components Corporation d/b/a Mini-Cir-cuitsLaboratory and Local 463,InternationalUnion of Electrical, Radio and Machine Workers,AFL-CIO. Cases 29-CA-5078 and 29-RC-3361March11, 1977DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERSJENKINS, PENELLO, ANDWALTHEROn December 30, 1976, Administrative Law JudgeNancy M. Sherman issued the attached Decision inthisproceeding.Thereafter, the Respondent filedexceptions and a supporting brief, and the Petitioner-Charging Party filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Scientific Com-ponents Corporation d/b/a Mini-Circuits Laborato-ry, Brooklyn, New York, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.IT IS FURTHER ORDERED that the election conductedherein in Case 29-RC-3361 on June 11, 1976, be,and it hereby is, set aside.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]iThe Respondent has excepted to certain credibility findings made bythe Administrative Law Judge.It is theBoard's establishedpolicy not tooverrule an Administrative Law Judge'sresolutionswith respect tocredibilityunlessthe clear preponderance of all of the relevant evidenceconvinces us thatthe resolutions are incorrect.Standard Dry Wall Products,Inc.,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefullyexaminedthe record and find no basis for reversing her findings.228 NLRB No. 64DECISIONSTATEMENT OF THE CASE601NANCYM. SHERMAN,Administrative Law Judge: Theinstant unfair labor practice case (Case 29-CA-5078) wasinitiated by a charge filed on June 23, 1976,1 againstScientificComponents Corporation d/b/a Mini-CircuitsLaboratory (herein the Company) by Local 463, Interna-tionalUnion of Electrical, Radio and Machine Workers,AFL-CIO (herein the Union). On the basis of that charge,a complaint issued on July 28, alleging that the Companyviolated Section 8(a)(1) of the National Labor RelationsAct (herein the Act) in May and June by threatening itsemployeeswith layoff and other reprisals for unionactivity.Pursuant to a petition filed by the Union on March 31and a Decision and Direction of Election issued on May 10by the Regional Director for Region 29 in Case 29-RC-3361, an election was held on June 11 among theCompany's employees to determine whether or not theywanted the Union to represent them. The tally of ballotsshowed 10 votes for the Union and 11 votes against it .2 OnJune 16, the Union filed timely objections to conductaffecting the results of the election, including an allegationthat on the day of the election the Company "threatenedand coerced the employees by stating that if [the Union]became the majority representative of the employees, the[Company] would discharge union adherents in reprisal."By order dated August 4, the Regional Director consolidat-ed this representation case with the unfair labor practicecase, on the ground that the investigation of this objectiondisclosed substantial and material factual issues, includingcredibility issues, which could best be resolved by hearingand were substantially identical to issues involved in theunfair labor practice case.3The hearing in these consolidated cases was held beforeme on October 26, 1976. At the conclusion of the hearing,allpartieswaived briefs but presented oral argument.Upon the entire record in the case, including suchargument and my observation of the witnesses, I herebymake the following:FINDINGS OF FACT1.JURISDICTIONThe Company is a New York corporation with itsprincipal office and place of business in Brooklyn, NewYork, where it manufactures, sells, and distributes electron-iccomponents and related products. During the yearpreceding the issuance of the complaint, a representativeperiod, the Company shipped products valued in excess of$50,000 directlyto Statesother than New York. I find that,as the Company admits, it is engaged in commerce withinthe meaning of the Act, and that assertion of jurisdictionover its operations will effectuate the policies of the Act.All dates hereafter are 1976 unless otherwise stated.z Six ballots were challenged.During the Region's postheanng investiga-tion, five or six such challenges were sustained in accordance with theagreementof the parties3The Regional Director overruled a second objection filed by the Union,which has not requested the Board to review such action. 602DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe Unionis a labor organization within the meaning ofthe Act.II.THEALLEGED UNFAIR LABOR PRACTICES AND THEALLEGED OBJECTIONABLE CONDUCTA.Testimony Regarding Kaylie's Conversations withPatrickThe Company's employees are ordinarily paid on anhourly basis.However,from time to time employees areable to obtain on request what the Company refers to as a"deal."A "deal" constitutes an agreementto pay theindividual employee a bonus if he produces a particularnumber of units,ordinarilya number greater than theusual number,during a particular week.Employee Barbara Jean Patrick testified that about amonth before the election, when she asked the Companypresident, Harvey Kaylie, for a raise, he told her to quit ifshe did not like what was going on, and she said she wasnot going to quit and he would have to fire her. Stillaccording to Patrick,the following ensued:[H]e said . . . well, this Union, and I said I ain't gotanything to do with that and hesaid well, if the Uniongets in,he said there will be no more deals because Idon't think they will allow it and he said I am not goingto tell you how to vote and I said well, I didn't come totalk about a Union and so he said well, if the Uniongets in, like the work will slow up and people will haveto be laid off . . . he never answered whether I wouldget a raise or not at that time.Stillaccording to Patrick, about 2 weeks before theelection,she again brought up the question of a raise, andhe replied, "the Union is coming in . . . I am not going totell you how to vote . . . you make that choice yourself."Kaylie testified that "deals" were to the employees'advantage, and that he had never discussed the Union'spay demands with Union Representative Fred Simeone.Kaylie deniedtellingPatrick that if the Unioncame in,therewould be no more deals. He testified that he"probably" told Patrick that she should do whatever shewanted to do about the Union or the election. Kaylietestified that he had never threatened any of the employeeswith reprisals if they voted for the Union; "I feel, and I feelnow just as I felt then, that everyone has a right to decideto do what they want, but they should have that right. Itshouldn't be that some people have it and others don't, andthat was the only reason for my saying anything at all tothem so they could do it on a fair basis."B.Testimony Regarding Kaylie's Conversations withSmith and Wilson1.BackgroundOn or about April 1976,whenUnionRepresentativeSimeone cameto the office of CompanyPresidentKaylie,Kaylie asked the Union's position regardingseniority andlayoffs.Simeonereplied that the selection of employeesmust be based on seniority.During the period relevant here, Respondent had a totalof about 35 employees, about 10 of whom were assemblers.Anita Smith and Erlene Wilson were seventh and eighth inseniority among the assemblers,4although more than twoemployees in the plant as a whole were junior to them.2.Kaylie's testimony regarding his conversationswith Smith and WilsonCompany President Kaylie testified that 2 or 3 weeksbefore the election he hadone discussionwith Smith, andshortly thereafter one conversation withWilson, aboutlayoffs.He testified that his conversation with Smith tookplace at the door of his office, when shecameto him to askhim somethingabout the job she was working on.According to Kaylie, he told her that he thought she shouldlook at all the facts before making a decision aboutwhether to vote for the Union, that a union representativehad told him the Union had "a seniority type situation,"and that the best thing she could do was to ask the Unionabout the matter. Still according to Kaylie, he askedwhether she understood what seniority meant, she repliedno, and hesaidthat he understood it as meaning that in theevent of a layoff the last one hired would be the first to go.Kaylie testified that he also told her that the Company hadno seniority policy and that its layoff policy was to retainthe best workers. Also, Kaylie testified that on four or fiveoccasionshe had told Smith that her work performancewas "very good," he was "very pleased" with her, and hethought shewas goingto do "quite well with the Companybecause her progress had been very good." Kaylie testifiedthat he did not recall whether he made such a remark toSmith during this particular conversation. Also, accordingtoKaylie, he told her that the Union might have otherdisadvantages, and she should check with the Union aboutthem. Kaylie further testified that when he spoke to Smith,she did notseem upset.Kaylie testified that he said the "same thing" or the"same kind of thing" to Wilson. More specifically, hetestified that he told Wilson at her workbench that she hada right to vote the way she wanted to; she should look at allthe facts and make a decision; the Union had a senioritypolicy which he described to her as "In the event of alayoff, then the last one hired would be the first one to belet go"; and the Union had some advantages and, he wassure, some disadvantages. He further testified that when hespoke to Wilson she did not seem upset but, on thecontrary, she laughed.Kaylie testified that throughout the preelection cam-paign, he tried to talk as little as possible about the Unionbecause he did not know what he was allowed to say or notallowed to say. Aside from Smith and Wilson, he was ableto give the names of only four employees whom he spoke toabout the Union-"possibly" a part-time employee namedFred, and "probably" employees Rocky and Belle (theassemblersjunior to Smith and Wilson) and Barbara JeanPatrick (seesupra).On direct examination, he testified that,The record fails to show which of the two was senior. The matter isimmaterial here MINI-CIRCUITS LABORATORY603so far as he could recall Smith and Wilson were the onlyemployees he talked to about seniority, and that he spokeabout this to Smith and Wilson as opposed to anybody elsebecause they were "newer type employees" and thesenioritymatter "may be more important to them thansomeonewho is the first out there." On cross-examination,he testified that he "probably" told "Rocky" and "Belle"that an election would take place, and "may have"explained seniority to these junior employees, but that hedid not "recall" discussing the seniority matter with theother, senior employees. Still on cross-examination, hetestified that he decided to talk to Smith and Wilson aboutthe Union "Because they are nice girls. I think they aregood workers, and . . . the other possible reason is that Ipossibly thought they might have been intimidated bysome other employees and that they should be able todecide for themselves." 53.Employee testimony relating to Smith'sconversations with KaylieAt the time of the hearing, Smith was still in theCompany's employ. She testified that Kaylie never told herthat if the Union won the election there would be layoffsand the last to be hired would be the first to be fired. Shealso deniedtelling any of her coworkers that Kaylie saidthere would be a layoff if the Union won.Smith testifiedthatas shewas punching in onepreelectionSaturday,whose date she could not recallexcept that she did not usually work on Saturdays, Kaylietold her that "the last to be hired is the first to go," withoutsaying that this is what the Union or he believed. Shetestified that he told her nothing else and that she asked noquestions.When asked whether she believed that thiswould happen if the Unioncame in, she testified "No. Ireally didn't think of it." She further testified that Kaylie'sremark "shocked" her; and that she went to employeeWilson right afterwards, said that Smith was shocked, andtoldWilson about Smith's discussionwith Kaylie. Wilsontestified that on Saturday, May 5,Smithappeared to be"sort of upset"; that Wilson asked her what happened; thatSmith said that Kaylie had told her "the last to come wouldbe the first to go," and she was afraid of being fired; andthatWilson replied Smith "shouldn't have any fear about itbecause they have to have a very good reason to fire her."Wilson's testimony in this respect was not received to showthe truth of what Kaylie said to Smith. Smith denied thatKaylie told her that he wanted her to know the Union'sadvantages or told her that she had better ask the Unionabout the matter.Smith further testified that after this incident, but beforethe election, she went to Kaylie to ask him about someunits.According to her, Kaylie was standing at the door ofhis office, and brought up the fact that "the last to be hiredis the first to go," without saying anything else. Accordingto Smith, he did not say anything about "if the Unioncomes in."Smith further testified that she told hercoworkers about this discussion, and that she had no otherdiscussionswith him. Later, she testified that during the5 Smith testified that she was having some difficulties with hercoworkers, because "they said that I was the one who signed out the Union"and had sold out on them, and that in consequence she had asked Kaylie toweek of the June11 election, and following her questions tohim aboutsome units,he called her into his office andtalked about someunits.Then, according to her, Kaylietold her that he had hada meetingearlier that day withJoanneSimmons, anemployee of 5 years' standing, and hetold Smith thatSimmonshad received a piece of paperdescribing certain benefits. According to Smith, Kaylie didnot talk about the Union at all. Smith further testified thatshe then returned to work, reported to the other employees(including Barbara, whose lastnameSmith did not know)what Kaylie had said about Simmons and that Smith andKaylie had been talking about units, and stated that shehad a feeling she was going to lose her job.6 Still accordingto Smith, most of the others then said that they would allstick together.Employee Patrick testified that during the week of, butbefore, the election, on the day when Joanne came in witha "pension" certificate, Patrick saw Smith talking withKaylie "like beside the office." Barbara Patrick went on totestify that she saw Smith leave Kaylie and go into theplant; that Smith "kept saying I know I am going to losemy job," and had a "really nervous" facial expression; thatPatrick asked her what happened; and that Smith repliedthat Kaylie "said the last one to come in would be the firstto go if the Union gets in." Still according to Patrick, shetold Smith that she was not the last to come in; Smith said,"I know, but that is what he said"; and Patrick said that ifanything happened, "we stood up for Esme, we will stickby you"-referring, inferentially, to a recent incident wherethe Company had recalled employee Esme Trotman, whohad organized the Union in the plant after a strike toprotest her discharge. Patrick's testimony was not receivedto show what Kaylie said to Smith. I discussinfraitsprobative valuevel nonabout the effect of Kaylie's remarkson Smith.Employee Angelita Clarke testified that about a monthbefore the election Kaylie told her that if the Union camein there would be changes, and she replied that she did notwant to discuss the matter. Clarke further testified withoutobjection that about a week before the election employeeSmith said that Kaylie had told her that if the Union camein the last people hired would be the first to go. Accordingto Clarke, Smith further said that she was afraid, and shedid not want to lose her job.Employee Trotman testified that before the electionSmith told her that Kaylie had said that, whether or not theUnion won, the last to come would be the first to go.According to Trotman, Smith also said that she was veryupset because she did not know why Kaylie had said thosethings to her. Trotman's testimony was not received toshow what Kaylie said to Smith.4.Employee testimony about what Kaylie said toWilsonWilson and Patrick gave mutually corroborative testimo-ny to the following effect: On Saturday, May 22, Kayliecame up to Wilson at her worktable, gave her some work,and told her that "if the Union do come in there is liable tomoveher out ofthe room However, it appearsthat such difficulties beganafter theelection.6 She testified that she told them this because"everybody was saying it " 604DECISIONSOF NATIONAL LABOR RELATIONS BOARDbe a layoff and the last to come in would be the first to go."Wilson asked why he was telling her this, and he said thathe just wanted her to know.Wilson laughed,Kaylie askedwhy, and she said that the "whole thing sounds crazy," andthat two others had been hired after her. Kaylie said thathe knew, but "the last person hired would be the first to go,then the one before that, and the one before that and rightup the line."Wilson testified at the hearing that the"main reason" shelaughed was that Smith had told her the same thing. Smithtestified thatWilson told her there would be layoffs if theUnioncame in.Wilson further testified that on the morning of theelectionKaylie told her to do what was right for herself.C.Analysis and Conclusions1.CredibilitydeterminationsIcredit Patrick's testimony that about a month beforethe election Kaylie told her that if the Union came in (1)there would be no more deals"because I don't think theywill allow it," and (2) "like the work will slow up andpeople will have to be laid off." Further, I credit Patrick'sand Wilson's testimony that a few days before the electionKaylie told Wilson that if the Union came in there wasliable to be a layoff and "the last person hired would be thefirst to go, then the one before that, and the one before thatand right up the line." I credit the foregoing employeetestimony,and discredit Kaylie'sdenials, for demeanorreasons and in view of the following additional considera-tions:Kaylie corroborated the employees' testimony thathe told Wilson that the Union had a seniority policy whichhe described to her as, "In the event of a layoff, the last onehiredwould be the first one to go." Moreover, histestimony as a whole constitutes an admission that, intalking to employees about the Union, he drew theirattention to the disadvantages of this policy, but not to itsadvantages. Thus, he testified, in effect, that he told Wilsonand Smith about this union policy because it particularlydisadvantaged them as "newer type employees" who wouldnonetheless be retained,under existingcompany layoffpolicy,owing to the superior abilities which he hadmentioned to Smith, at least. However, he further testifiedthat he did not relate this union policy to the senioremployees who (ashe musthave known) stood to gain byit.Also, although he testified that he told Smith and Wilsonthat they should look at all the facts before making adecision about whether to vote for the Union, and shouldask the Union about its advantages and disadvantages,Smith credibly denied this testimony in terms,and Wilsoncredibly denied it in effect. Furthermore, Patrick's creditedtestimony about her conversation with Kaylie gains someindirect corroboration from her and Wilson's mutually7As to the admissibility of the testimonysummarized in this sentence,see Rule 803(3) of the FederalRules of Evidence.For demeanorreasons, Icredit Clarke's testimony that Smith said Kaylie had told her that if theUnion came in the last people hired would be the first to go; and discreditSmith's denial that she toldany of hercoworkersthatKayliesaid therewould be a layoff if the Union won. This testimony by Clarke is plainlyprobative as to the fact that Smith made such a report.Ifind it unnecessaryto determinewhether Companycounsel's failure toobject to Clarke'stestimony,which in consequence was received without limitation, renderedcorroborative testimony about his subsequent conversationwith Wilson.Finally, I conclude that on Saturday, May 5, and againduring the week of, but before, the election, Kaylie toldemployee Smith that if the Union came in there wouldlikely be a layoff and,in that event,junior employees likeSmith would be the first to be laid off. I base this inferenceon Kaylie's testimony that he told Smith the same thing, orthe same kind of thing,he told Wilson;the testimony byboth Kaylie and Smith that he told her the last to be hiredis the first to go; his testimony that he told her that this wasunion policy; her testimony that she was shocked by whatKaylie said to her during the Saturday interview and "rightafterwards" toldWilson that she was shocked; Wilson'stestimony that on Saturday, May 5, Smith appeared "sortof upset" when describing an interview with Kaylie; andSmith's testimony that on a second occasion before theelection,when Kayliewas standingat the door to hisoffice,he "repeated the same thing"he had said during theSaturday interview-namely, that "the last to be hired isthe first to go"-and that she told her coworkers about thisdiscussion. In addition, I rely on Patrick's testimony thatafter a conversation with Kaylie near the office door Smithhad a "really nervous" facial expression and said she wasafraid she would lose her job; and Clarke's testimony that,after describing a conversation with Kaylie, Smith said thatshe was afraid, she did not want to lose her job.7 I do notcredit, except to the extent already indicated, Kaylie'stestimony about what he said to Smith, nor do I credit hisdenial that he ever threatened employees with reprisals ifthey voted for the Union. Also, I discredit Smith's denialthatKaylie told her that if the Union won the electionthere would be layoffs and the last to be hired would be thefirst to be fired. In reaching this conclusion about Smith'scredibility, I note her unpersuasive demeanor, the fact thatshe clearly failed to give a complete account of herconversations with Kaylie, and the fact that the portion shedid give failed to account for her admitted shock at what hetold her, and her admitted report to other employees thatshe had a feeling she was going to lose her job.2.Whether Kaylie's statements wereunlawful andinvalidated the electionIagreewith counsel for the General Counsel that theCompany violatedSection 8(a)(1)of the Act whenCompany President Kaylie told employee Patrick that, ifthe Union came in, there would be no more deals and therewould be a layoff. His remarks about "deals" were notrendered lawful by his further statement that he did notthink the Union would "allow" them, because the record isbarren of any basis for this views and, in any event, theCompany's duty to bargain with a victorious Union wouldsuch testimonyprobativeas to the contentof the Kaylie-Smith conversa-tions. See Federal Rules of Evidence,Rule 103(a)(1);American RubberProducts Corporation v. NLR.B.,214 F.2d 47, 52 (CA. 7, 1954), decidedbefore thepromulgation of the Federal Rulesof Evidence.8N.LR.B.v. GisselPacking Co., Inc., et al.,395 U.S. 575,617-620 (1969),seeinfrafn. 11;Roman Catholic Dioceseof Brooklyn,et al.,221 NLRB 831(1975). Indeed,Kaylie denied having discussedwith the Unionits demandswith respect to pay. MINI-CIRCUITS LABORATORY605not carry with it any obligation to agree with any unionproposal abolishing"deals."9Further,Ifmd that theCompany violated Section 8(a)(1) of the Act when Kaylietold Patrick that if the Union came in, "like the work willslow up and people will have to be laid off."Kaylie'sstatement was not rendered lawful by his reference to lackof work,since there is no evidence that the Companyanticipated any lack of work or had any objective basis forbelieving that lack of work would flow from the Union'sselection as bargaining representative.10 Finally,I find thatthe Company violated Section 8(a)(1) of the Act whenKaylie told relatively junior employees Smith and Wilsonthat if the Union came in there would likely be a layoff andjunior employees would be the first to go.AfterWilson had credibly testified to this statement byKaylie,the Company'scounsel asked her if Kaylie hadever threatened her with reprisals or job loss if she votedfor the Union.She replied,"All he said to me is the last tobe employed was the first to go. I do not know if that was athreat,but I know that is what he said."Further,she gave anegative reply when asked whether Kaylie had everthreatened her with loss of her job because of the Union orfor any reason,and whether Kaylie had said that the layoffwhich was "liable" to occur "if the Union do come in"would be a result of the Union's coming in.While Wilsonwas an honest witness, she was in Respondent's employ atthe time of the hearing and, moreover,tended to answerquestions according to their narrow and literal meaningrather than by what others might consider the questions'fairimplication.Accordingly,unlike the Company'scounsel at oral argument,I do not take Wilson's testimonyas averring"that there were no threats made,that she wasnot coerced and had freedom of choice to do what shepleased."Further,for demeanor reasons and in view of thecredible testimony that Smith repeatedly expressed fear forher job,I do not credit her denial that she believed that ifthe Union came in the last to be hired would be the first tobe fired.In any event,so far as the unfair labor practice aspect ofthis case is concerned, "the measurement of coerciveness of[Section] 8(a)(1)misconduct is . . . whether such conductreasonably `tends to interfere with the free exercise ofemployee rights'rather than whether it succeeded or failedin intimidating individual employees.N.LR.B.v. IllinoisTool Works,153 F.2d 811, 814 (C.A. 7, 1946). . . ." BurnsInternational Security Services,Inc.,225 NLRB 271, 275(1976).11Moreover,the Board makes its determinationwhether to set aside an election on an objective basis-i.e.,on whether the alleged misconduct would reasonably tendto prevent the holding of a fair and free election-ratherthan on the subjective statements of the employees as towhether they were "coerced"or "misled"into voting asthey did.Pinkerton's National Detective Agency,Inc.,124NLRB 1076, 1077,fn. 3 (1959);G.H.R. Foundry Division,123 NLRB 1707, 1709 (1959),and cases there cited at fn. 3;Orleans ManufacturingCompany,120 NLRB 630, 631, fn. 4(1958).This approach was approved inHarlan #4 CoalCompany v. N.LRB.,490 F.2d 117, 122-123 (C.A. 6, 1974),cert. denied416 U.S.986, which pointed out,inter alia,thepeculiar pressures which postelection proceedings imposeon employees'testimony regardingwhy they voted as theydid. Indeed,even assuming that the employees are trying totell the truth and are unaffectedby the fact that they maybe, in effect,revealing the contents of their secret ballot torepresentatives of their employerand of the Union whichmay become their exclusive bargaining representative, therecognition of constraint remains a subtle thing which maycall for a high degree of introspective perception.Cf.TheRadioOfficers'Union of the Commercial TelegraphersUnion,AFL [A.H. Bull SteamshipCompany] v. N.LRB.,347 U.S. 17, 51 (1954);DarlingtonMfg. Co.v.N.LRB.,397 F.2d 760, 772-773 (C.A. 4, 1968),cert. denied393 U.S.1023 (1969).For these reasons, at the hearing I sustainedtheGeneral Counsel'sobjection to company counsel'sinquiry,on cross-examination,of employee Patrick, "So itis fair to assume that[Kaylie] never influenced your votingat all?"I conclude that Company President Kaylie's threats ofreprisals in the event of a union victory reasonably tendedto prevent the holding of a fair and free election. "Conductviolative of Section 8(axl) is,a fortiori,conduct whichinterfereswith the exercise of a free and untrammeledchoice in an election."Dal-TexOptical Company, Inc.,137NLRB 1782,1786 (1962).Moreover,the outcome of theelection would have been affected by a change in one ortwo votes,and the credible testimonyof Patrick,Wilson,and Clarke shows that Smith relayed Kaylie's threats to herfellowworkers.For demeanor reasons,Ido not crediteither Smith'sdenials that she relayed such threats orTrotman's version of Smith's report-namely, that Kayliehad said that whether or not the Union won the last tocome would be the first to go.CONCLUSIONS OF LAW1.The Companyis engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.The Union is a labor organization within themeaning of Section2(5) of the Act.3.TheCompany has interfered with, restrained, andcoerced employees in the exercise of their rights underSection7 of the Act,in violation of Section 8(a)(1) of theAct.4.Such unfair labor practices affect commerce withinthe meaning of Section 2(6) and(7) of the Act.5.By engaging in the aforesaid unlawful conduct, theCompany interfered with the free choice of employees inthe election.9Parts, Jobbers,Warehouse,Inc.,216 NLRB 1093, 1096(1975);GibsonDiscount Center,191 NLRB 622, 628 (1971),enfd.in relevant part 481 F.2d1156, 1162(C.A. 5, 1973).10Where an employer makes "a prediction as to the precise effect hebelieves unionization will have on his company...the prediction must becarefully phrased on the basis of objective fact to convey an employer'sbelief as to demonstrably probable consequences beyond his control."Gissel, supraat 618.See alsoDel E. Webb Corporation,et al.,204 NLRB1111, 1118, 1122-23(1973).rrAccord:N LAB.v.Wilbur H.For4170 F.2d 735, 738 (C.A. 6, 1948),N.L.RB.v.Brown-Dunkin Company,Inc.,287 F.2d 17, 18 (C.A. 10, 1961);Local542, International Union of Operating Engineers,AFL-CIO [Giles &Ransoms; Inc.] v.N.L.R.B,328 F.2d 850,852-853(C.A. 3, 1964),cert.denied 379 U.S 826. 606DECISIONSOF NATIONALLABOR RELATIONS BOARDTHE REMEDYHavingfound that the Companyengaged in certainunfair labor practices, I shall recommend that it berequired to cease and desist therefrom,and from like orrelated conduct, and to post appropriate notices.It will be further recommended that the election held onJune 11, 1976, beset aside and that Case29-RC-3361 beremanded to the Regional Director for Region 29 for thepurpose of conducting a new election at such time as hedeems that circumstances permit a free choice of bargain-ing representative.Upon the foregoing fmdings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) oftheAct and the Regional Director's August 4, 1976,"Supplemental Decision, Order Consolidating Cases, andNotice of Hearing," in Case 29-RC-3361, I hereby issuethe following recommended:ORDER 12The Respondent, Scientific Components Corporationd/b/a Mini-Circuits Laboratory, Brooklyn, New York, itsofficers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Threateningto lay off employees, or to withdrawfrom them the opportunity to obtain production bonuses, ifthey choose representation by Local 463, InternationalUnion of Electrical, Radio and Machine Workers, AFL-CIO, or any other labororganization.(b) In any like or relatedmannerinterferingwith,restraining,or coercing employees in the exercise of theirrights under Section7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post at its Brooklyn, New York, facility copies of theattachednoticemarked "Appendix." 13 Copies of saidnotice, on forms provided by the Regional Director forRegion 29, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonablesteps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(b)Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT Is FURTHER ORDERED that the election in Case 29-RC-3361 beset aside,and that such case be remanded to theRegionalDirector for Region 29 for the purpose ofconducting a new election at such time as he deemsappropriate.12 In the event no exceptionsare filed as provided by Secs.102.46 and102.69(e) of the Rules and Regulationsof the National LaborRelationsBoard,the findings,conclusions,and recommended Order herein shall, asprovidedin Sec. 102.48 of theRules and Regulations,be adopted by theBoard and become its findings, conclusions,and Order, and all objectionsthereto shall be deemed waivedfor all purposes.13 In the event the Board'sOrder isenforced by a Judgment of theUnited StatesCourt of Appeals, the wordsin the notice reading"Posted byOrder of theNational Labor Relations Board"shall read"Posted Pursuantto a Judgment of theUnitedStates Courtof Appeals Enforcing an Order ofthe NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportunity topresent their evidence,it has been decided that we violatedthe law.We have been ordered to post this notice and weintend tocarryout the Order of the Board and abide by thefollowing:WE WILL NOT threaten to lay off employees, or towithdraw from them the opportunity to obtain produc-tion bonuses,if they choose representationby Local463, InternationalUnion of Electrical,Radio andMachine Workers,AFL-CIO,or any other union.WE WELL NOT, in any like or related manner,interferewith, restrain, or coerce employees in theexercise of these rights.The National Labor Relations Act gives employees thefollowing rights:To engage in self-organizationTo form,join,or assist any unionTo bargain collectively through representa-tives of their own choosingTo engage in activities together for the purposeof collective bargaining or other mutual aid orprotectionTo refrain from any such activities.Our employees are free to exercise any or all of theserights,including the right to join or assist Local463 or anyother union.Our employees are also free to refrain fromany or all such activities, except to the extent that unionmembership may be required by a collective-bargainingagreement as a condition of continued employment aspermitted by the proviso to Section 8(a)(3) ofthe Act.SCIENTIFIC COMPONENTSCORPORATION D/B/A MINI-CIRCUITS LABORATORY